LINDE, J.,
concurring.
In the order at issue here, quoted in the Court’s opinion, the circuit court ordered a defendant who is charged with murder to "answer all questions asked of him” by the state’s psychiatrist, other than "questions concerning his acts or conduct at or immediately near the time of the commission of the offense.” The defendant was ordered to answer these questions even though the same order begins by recognizing that the questioner is acting "for and on behalf *714of the State of Oregon” in a criminal prosecution and that the defendant is so informed. In my view, a court order that compels a person to answer questions on behalf of the prosecution concerning his alleged responsibility for a crime contradicts the constitutional guarantee that "[n]o person shall be . . . compelled in any criminal prosecution to testify against himself.” Or Const, art I, §12.
The order is not saved by excluding questions concerning defendant’s "acts or conduct at or immediately near the time of the commission of the offense.” Even this exclusion is limited to "acts or conduct,” which may or may not be controverted. It does not exclude questions concerning defendant’s perceptions, thoughts, or emotions, though these may be the decisive issue for his guilt or innocence of the charge. On that issue, the order seeks to compel the defendant to testify against himself in answer to questions put "for and on behalf of the State.”
If this feature of the order had been attacked, I do not see how it could be sustained. Were questions of the kind covered by this order put to defendant in court, which is the tribunal for trying his guilt, he would be entitled to stand mute. That constitutional rule cannot be circumvented by ordering him to answer the questions before trial. To repeat what I said in State ex rel Johnson v. Woodrich, 279 Or 31, 39, 566 P2d 859 (1977):
"The state has made a person’s mental condition a crucial factor in the existence or extent of his culpability. If, as I assume, he could not be compelled to answer questions about his state of mind in court, he equally cannot be compelled to answer them out of court. His statements to the state’s examiner about that mental condition may become the basis of testimony against him on that crucial factor in a criminal trial. No one can be compelled to give the prosecution statements that may be used against himself, even if this makes it more difficult for the prosecution to contradict evidence in his favor.”
If it is thought that some kind of psychiatric examination may be compelled by drawing a line between *715privileged "testimonial” cooperation and "nontestimonial” cooperation outside the constitutional privilege, see State ex rel Johnson v. Dale, 277 Or 359, 364, 560 P2d 650 (1977), this order does not draw that line.
However, the present petition for a writ of mandamus does not object to the circuit court’s order in this respect. The other challenges to the order are correctly dealt with in the Court’s decision, in which I therefore concur.